Citation Nr: 1040655	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of a left shoulder injury.

2.  Entitlement to a rating in excess of 20 percent for left 
axillary nerve damage.

3.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right knee injury with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty with unverified service from 
October 1977 to May 1985 and verified service from May 1985 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in 
Atlanta, Georgia, which denied the appellant's increased ratings 
claims.  

The appellant testified before the undersigned at a July 2010 
hearing at the RO.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The appellant requested a personal hearing before a Member of the 
Board at the RO in his February 2008 Form 9.  The appellant 
testified before the undersigned at a July 2010 hearing at the 
RO.  The Board determined that a transcript could not be produced 
from the recordings of the hearing.  The appellant was provided 
notice of the problem in August 2010 and given an opportunity to 
have another hearing before the Board.  The appellant responded, 
also in August 2010, that he desired another hearing before a 
Travel section of the Board at the RO.  The Board remands to 
provide the appellant with another hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a 
Veterans Law Judge at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



